Citation Nr: 1014587	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 21, 
2006, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


	


INTRODUCTION

The Veteran served on active duty from July 1977 to 
July 1980, and from June 1987 to November 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2007 rating decision in which the RO, inter alia, 
granted the Veteran's claim for a TDIU, effective November 
21, 2006.  In February 2008, the Veteran filed a notice of 
disagreement (NOD) with the assigned effective date.  A 
statement of the case (SOC) was issued in September 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  On November 21, 2006, the RO received the Veteran's 
initial claim for a TDIU.

3.  In a June 2007 rating decision, the RO increased the 
ratings for two disabilities and granted service connection 
for two other disabilities, so that service connection was 
then in effect for lumbar degenerative disc disease (rated as 
40 percent disabling), for traumatic arthritis, left ankle 
(rated as 20 percent disabling), for radiculopathy, right 
lower extremity (rated as 10 percent disabling), and for 
radiculopathy, left lower extremity (rated as 10 percent 
disabling).  These awards were made effective on November 21, 
2006.  As a result, the Veteran's combined evaluation was 
increased to 60 percent and TDIU was awarded, effective 
November 21, 2006.



CONCLUSION OF LAW

The claim for an effective date earlier than November 21, 
2006, for the award of a TDIU is without legal merit. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claim on appeal, the Board notes that in the 
September  2008 SOC, the RO cited and discussed  the 
provisions of 38 C.F.R. § 3.400 (the primary regulation 
governing effective dates), and explained the basis for 
assignment of the effective date for the TDIU award.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim on 
appeal.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  
As will be explained below, the claim lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).



II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  The Veteran 
filed an initial claim for a TDIU on November 21, 2006.  In a 
June 2007 rating decision, the RO increased the ratings for 
two disabilities and granted service connection for two other 
disabilities, so that service connection was then in effect 
for lumbar degenerative disc disease (rated as 40 percent 
disabling), for traumatic arthritis, left ankle (rated as 20 
percent disabling), for radiculopathy, right lower extremity 
(rated as 10 percent disabling), and for radiculopathy, left 
lower extremity (rated as 10 percent disabling).  These 
awards were made effective on November 21, 2006.  The 
Veteran's combined evaluation was increased to 60 percent and 
TDIU was awarded, effective November 21, 2006.  The effective 
date of the award of a TDIU was based on the date of receipt 
of the Veteran's claim for a TDIU and the date the Veteran 
met the schedular requirements for a TDIU.

The Veteran essentially contends that he is entitled to an 
effective date of November 22, 1989 for TDIU, as that is the 
date that he separated from active duty.  However, on these 
facts, there is no legal authority for assignment of an 
effective date prior to November 21, 2006 for the award of a 
TDIU.

The record does not reflect, and the Veteran does not allege, 
that he filed a claim for a TDIU earlier than November 21, 
2006.  The Boards notes that the  record does reflect the 
Veteran's assertions, as early as February 1995, that he 
could not work; however, such assertions, without more, do 
not convey intent to apply for a TDIU.  Understandably, the 
RO construed the Veteran's statements as a request for a 
total rating for nonservice-connected pension benefits, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
3.321(b)(2).  However, the RO denied that benefit, and the 
Veteran neither appealed the denial, nor at any time suggests 
that he was actually seeking an award based on 
unemployability due to his service-connected disabilities.  
In any event, as noted above, the Veteran did not have 
sufficient service-connected disability to meet the 
percentage requirements for a schedular TDIU until action 
taken by the RO in the June 2007 rating decision.

Thus, notwithstanding the Veteran's assertion, the Board 
finds that, as a matter of law, there simply is no legal 
basis for awarding a TDIU prior to the date in question.  
Rather, the governing legal authority makes clear that, under 
these circumstances, the effective date can be no earlier 
than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by such authority.  

As, on these facts, no effective date for the award of a TDIU 
earlier than November 21, 2006, is assignable, the claim for 
an earlier effective date for the grant of a TDIU must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the claim must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

An effective date earlier than November 21, 2006, for the 
award of a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


